Citation Nr: 0430917	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  96-42 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to a disability rating 
in excess of 10 percent for residuals of a right ankle 
injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 7, 2002, the Board ordered further development in 
your case. Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions. In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran must be informed about (1) 
the information and evidence not of record 
that is necessary to substantiate the claim 
for an increased rating for residuals of a 
right ankle injury; (2) the information and 
evidence that VA will seek to obtain on his 
behalf; (3) the information or evidence that 
he is expected to provide; and (4) requested 
or told to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be associated 
with the claims folder.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
recently treated him for his service-
connected right ankle disorder, and make 
arrangements to obtain these records.

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his right 
ankle.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including x-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected residuals of a 
right ankle injury.  The examiner should 
determine whether ankylosis is present, and, 
if so, document in degrees plantar flexion 
and dorsiflexion and whether there is 
inversion or eversion deformity.  

The examiner should conduct range of motion 
testing of the right ankle.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right ankle is 
used repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no limitation 
of function, such facts must be noted in the 
report.  

4.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




